
	
		I
		111th CONGRESS
		1st Session
		H. R. 3413
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mrs. Capito (for
			 herself and Mr. Space) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the National Telecommunications and
		  Information Administration of the Department of Commerce to make grants for the
		  establishment of information technology centers in rural
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Information Technology
			 Investment Act.
		2.Grants for rural
			 information technology centersPart C of the National Telecommunications
			 and Information Administration Organization Act is amended by inserting after
			 section 158 (47 U.S.C. 942) the following new section:
			
				159.Grants for
				rural information technology centers
					(a)AuthorizationThe NTIA shall make grants to eligible
				entities, and determine (subject to
				subsection (e)) the amount of such grants,
				for the establishment of information technology centers in rural areas.
					(b)Eligible
				entitiesEligible entities may be—
						(1)any small business or not-for-profit
				organization or business operating in a rural area, as determined by the NTIA;
				and
						(2)any State, local,
				or tribal government serving such an area.
						(c)Application
						(1)In
				generalTo receive a grant under this Act, an eligible entity
				shall submit an application to the NTIA in such time and manner, and having
				such content, as the NTIA may by rule require.
						(2)Matching
				requiredAn eligible entity shall include in the application an
				assurance that the entity will provide, from State, local, or tribal government
				sources, an amount equal to not less than 15 percent of the grant amount in
				order to carry out the establishment of the information technology center under
				the grant.
						(d)PriorityIn
				making grants under this Act, the NTIA shall—
						(1)give priority to
				eligible entities that—
							(A)promote information technology research and
				development at any institution of higher education (as such term is defined in
				section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) serving a
				rural area;
							(B)are located in a
				county with an unemployment rate, as determined on the basis the most recent
				data available from the Bureau of Labor Statistics, of at least 1.1 times the
				national unemployment rate for the period to which such data relate;
							(C)are certified by
				the Small Business Administration as qualified HUBZone small businesses;
				or
							(D)work in
				conjunction with a local Workforce Investment Board (established pursuant to
				section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832));
				and
							(2)take into consideration—
							(A)the comprehensive
				nationwide inventory map of existing broadband service capability and
				availability in the United States developed and maintained pursuant to section
				6001(l) of division B of the American Recovery and
				Reinvestment Act of 2009 (PL 111–5; 123 Stat. 516) or any other applicable data
				administered by a State, local, or tribal agency; and
							(B)the availability of service capabilities in
				the area for which the eligible entity is applying for with reference to such
				map, and the speed of Internet service, and other relevant factors.
							(e)Determination of
				amountsIn determining the
				amount of each grant awarded for a fiscal year under this section, the NTIA
				shall specify a minimum amount and such amount may be renewed for up to one
				year upon a finding by the NTIA that the grant recipient has satisfied
				subsection (f).
					(f)AuditsEach grant recipient under this section
				shall undergo an audit administered by the NTIA. The NTIA shall report findings
				of the audits to Congress on an annual basis.
					(g)Authorization of
				AppropriationsThere is authorized to be appropriated $10,000,000
				for each of fiscal years 2010 through 2012 to carry out this section.
					(h)DefinitionsAs
				used in this section—
						(1)the term information
				technology means the use of hardware, software, services, and supporting
				infrastructure to manage and deliver information using voice, data, and video
				by means of a computer or data network or networks;
						(2)the term information technology
				center means a for-profit or not-for-profit business venture that offers
				information technology services including application maintenance and support,
				application development, help desk services, personal computer maintenance and
				support, network management, data center management, database management,
				server management, or web hosting, and is designed to expand high tech job
				opportunities in rural areas; and
						(3)the term rural area means the
				terms ‘rural' and ‘rural area' mean any area other than—
							(A)a city or town
				that has a population of greater than 50,000 inhabitants; and
							(B)the urbanized area
				contiguous and adjacent to such a city or
				town.
							.
		
